         Case 2:20-cv-00966-WB Document 60 Filed 06/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRIAN BARTON,                                               CIVIL ACTION
                       Plaintiff,

               v.

 TRANS UNION, LLC, EXPERIAN                                  NO. 20-966
 INFORMATION SOLUTIONS, INC.,
 WEBBANK, CAVALRY PORTFOLIO
 SERVICES, LLC, FORTIVA FINANCIAL
 LLC, THE BANK OF MISSOURI,
 DISCOVER BANK AND
 MONTGOMERY WARD,
                 Defendants.

                                           ORDER

       AND NOW, this 3rd day of June, 2020, upon consideration of Defendant Discover

Bank’s Motion to Compel Arbitration and Stay Proceedings (ECF No. 45), Plaintiff’s Response

in Opposition (ECF No. 46), and Defendant’s Reply in Further Support (ECF No. 53), IT IS

ORDERED that the Motion is DENIED WITHOUT PREJUDICE.

   IT IS FURTHER ORDERED that:

   1. The parties shall engage in limited discovery on the question of arbitrability, to be

       completed no later than August 2, 2020.

   2. Following limited discovery, Defendant may renew its motion. ¶



                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
